                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

CARL ECHOLS,                                          )
                                                      )
                            Petitioner,               )
                                                      )
                       v.                             )     No. 2:20-cv-00141-JPH-MJD
                                                      )
RICHARD BROWN,                                        )
                                                      )
                            Respondent.               )

             Order Dismissing Petition for Lack of Subject Matter Jurisdiction

                                                I.

       Petitioner Carl Echols’ motion to proceed in forma pauperis, dkt. [2], is granted.

                                                II.

       Mr. Echols filed this 28 U.S.C. § 2254 petition challenging his 1997 convictions for

murder, attempted murder, and resisting law enforcement. Mr. Echols previously brought a

§ 2254 habeas petition in this Court challenging the same convictions in Case No. 2:05-cv-244-

RLY-WGH. That habeas action was dismissed with prejudice on April 21, 2006, based on the

finding that Mr. Echols committed an unexcused procedural default. Echols v. Hanks, 2:05-cv-

244-RLY-WGH, dkt. 22.

       When there has already been a decision on the merits in a federal habeas action, to obtain

another round of federal collateral review a petitioner requires permission from the Court of

Appeals under 28 U.S.C. § 2244(b). See Altman v. Benik, 337 F.3d 764, 766 (7th Cir. 2003). This

statute “creates a ‘gatekeeping’ mechanism for the consideration of second or successive [habeas]

applications in the district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996). Indeed, a district

court does not have subject matter jurisdiction over a second or successive petition. In re Page,



                                                1
170 F.3d 659, 661 (7th Cir. 1999). The “district court must dismiss a second or successive petition,

without awaiting any response from the government, unless the court of appeals has given approval

for the filing.” Page, 170 F.3d at 661.

       There is no indication that Mr. Echols has obtained leave from the Seventh Circuit to file

this successive petition. Accordingly, this action is dismissed for a lack of jurisdiction. Mr. Echols

must seek authorization from the Seventh Circuit Court of Appeals before this Court may consider

his petition. Final Judgment in accordance with this decision shall issue.

SO ORDERED.

Date: 3/16/2020




Distribution:

CARL ECHOLS
866351
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                                  2
